Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (US 2013/0275972, hereinafter Sawa) in view of Check et al. (US 2016/0147687, hereinafter Check).

Regarding claim 1, Sawa discloses 
An integrated circuit device comprising (Fig. 1, paragraph [0034]: in recent years, the root bridge b40 and the address protection mechanism b6 are sometimes sold packaged in the same chip that holds a CPU):
one or more function blocks configured to provide one or more functionalities (paragraph [0032]: In SR-IOV applications, each virtual function (VF) is assigned or given a portion of the overall amount of computing resources. In this manner, all of the computing resources of the SR-IOV controller can be divided into multiple virtual functions); and
virtualization management circuitry (paragraph [0039]: The hypervisor b330, which is stored in the physical main memory in this embodiment, does not always need to be stored in the physical main memory and the physical computer may be configured so as to include, for example, hardware that has a similar function) configured to provide a first virtual machine associated with a ... customer access to the function block before providing a second virtual machine associated with a ... customer access to the function block based on data indicating that the virtual machine is associated with the firs customer and the second virtual machine is associated with the ... customer (paragraph [0005]: user virtual machine, which is a virtual machine for a user; paragraph [0040]: Examples of the IO devices include a network IO device for holding a network communication, a storage IO device for operating storage, and a graphic IO device for outputting to a display. Those IO devices are connected (coupled) to a display b56, a network b55, external storage b54, and other types of equipment; paragraph [0041]: he IOV devices b50 which are physical IO devices with a sharing function as that of an SR-IOV device each include at least one Physical Function (PF) b51 and at least one Virtual Function (VF) b52; paragraph [0094]: The virtual machine schedule table b334 includes, for example, a user virtual machine ID c301, a continuous running time c302, an executability flag c303, and an execution status c304. Each virtual machine maintains the state of being executed for the length of the continuous running time only when the executability flag is "executable". For example, in the case of the virtual machine schedule table b334 of FIG. 17, three user virtual machines, 1, 2, and 3, are put into operation in turn; paragraph [0100]: Only the user virtual machines b310 that have "executable" as the executability flag are thus put into operation in turns, to thereby avoid moving processing to the user virtual machine b310 that is written in a line where the executability flag is "inexecutable").
Sawa does not disclose a first virtual machine associated with a first customer access to the function block before providing a second virtual machine associated with a second customer access to the function block due to data indicative of the first customer having a higher priority than the second customer. Check discloses a first virtual machine associated with a first customer access to the function block before providing a second virtual machine associated with a second customer access to the function block due to data indicative of the first customer having a higher priority than the second customer (paragraph [0034]: In some other cases, a hosting company owns the SRIOV-enabled PCIe card and manages the arbitration system 100, and thus that hosting company makes priority and time budget assignments. Each customer may rent time on the card for that customer's one or more virtual functions 110. Thus, the assignments may be based, at least in part, on the customers' requirements or the services paid for by the customers. For instance, of three customers, a first customer with a first virtual function 110 may pay for high priority and 25% of the cycles ... if the first virtual function 110 has a workload spike and requires 35% of the cycles in a particular time slice, the arbitration system 100 may use the time budgets as hard limits and may cut off that first virtual function 110 after its time budget is reached, thus disallowing the first customer from performing its requested operations in the current time slice. Alternatively, the arbitration system 100 may allow the first virtual function 110 to complete its requested work, so long as the other customers get what they paid for. In that case, the hosting company may charge the first customer for the overage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa by renting, by first customer, time (e.g., time budget - 25% of the cycles) of first virtual function by paying for high priority to complete the work requested by the first customer so long as the other customers get what they paid for afterwards of Check. The motivation would have been to accurately estimate how long each operation will take for sharing the physical functionality of the card (Check paragraphs [0004], [0022]).

Regarding claim 3, Sawa discloses 
comprising input/output (I/O) circuitry configured to enable communication between the integrated circuit device and a second integrated circuit device that hosts the first and second virtual machines (Fig 1, paragraph [0034]: in recent years, the root bridge b40 and the address protection mechanism b6 are sometimes sold packaged in the same chip that holds a CPU. In other packaging designs, a part of or entirety of the address protection mechanism is packaged as software in a hypervisor. A plurality of sets of those function blocks may also be installed in the physical computer. The description of this embodiment uses PCI terms, but this invention as a whole is not limited to PCI and PCI-compatible protocols such as PCI-X and PCI Express; paragraph [0035]: The physical main memory b300 stores a user virtual machine b310, a management virtual machine b320, and a hypervisor b330. Command programs that a CPU can execute are written in those components, and are executed by the physical CPU (b2), thereby putting those components in operation; paragraph [0050]: The IOV devices b50, the non-IOV device b53, and other input/output (IO) devices are devices for executing input/output (IO) processing).

Regarding claim 4, Sawa discloses 
wherein the I/O circuitry comprises the virtualization management circuitry (paragraph [0008]: An aspect of this invention is a computing machine, including: a memory for storing a first virtual machine, a second virtual machine, and a hypervisor, which manages the first virtual machine and the second virtual machine; and a shared IO device which is used by the first virtual machine and the second virtual machine).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (US 2013/0275972, hereinafter Sawa) in view of Check et al. (US 2016/0147687, hereinafter Check) as applied to claim 1, and further in view of Bert et al. (US 2014/0229941, hereinafter Bert).

Regarding claim 2, Sawa in view of Check does not disclose wherein the data indicates that the first virtual machine has a higher priority than the second virtual machine. Bert discloses wherein the data indicates that the first virtual machine has a higher priority than the second virtual machine (paragraph [0034]: VM1 has priority over VM2, so VM1 will pull 16 process commands from VF1 and then priority shifts to VF2 to process 8 process commands). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa in view of Check by assigning higher priority to VM1 over VM2. Of Bert. The motivation would have been to avoid contention of processing commands from different VMs, (Bert paragraph [0018]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (US 2013/0275972, hereinafter Sawa) in view of Check et al. (US 2016/0147687, hereinafter Check) as applied to claim 1, and further in view of Xie et al. (US 2017/0126487, hereinafter Xie).

Regarding claim 5, Sawa in view of Check does not teach wherein the integrated circuit device comprises a programmable logic device. Xie teaches wherein the integrated circuit device comprises a programmable logic device (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa in view of Check by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Regarding claim 6, Sawa in view of Check does not teach wherein the programmable logic device comprises a field-programmable gate array (FPGA). Xie teaches wherein the programmable logic device comprises a field-programmable gate array (FPGA) (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa in view of Check by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Regarding claim 7, Sawa in view of Check does not teach wherein the one or more function blocks are implemented on a reconfigurable portion of the FPGA. Xie teaches wherein the one or more function blocks are implemented on a reconfigurable portion of the FPGA (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Sawa in view of Check by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Regarding claim 8, Sawa in view of Check does not teach wherein the one or more function blocks are implemented on hard logic of the FPGA. Xie teaches wherein the one or more function blocks are implemented on hard logic of the FPGA (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa in view of Check by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Allowable Subject Matter
Claims 9-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/26/2022